PER CURIAM.
The Lugassys brought an action against their insurer seeking coverage for a fire loss and damages under section 624.155, Florida Statutes (1987), for the insurer’s bad faith failure to settle the claim. Shortly before trial, the insurer filed a motion to abate the bad faith claim until the coverage claim was resolved; the motion was denied. The insurer then petitioned for a writ of certiorari. We grant certiorari and quash the order denying the motion to abate the bad faith claim for the reasons and authorities expressed in Colonial Penn Ins. Co. v. Mayor, 538 So.2d 100 (Fla. 3d DCA 1989), as well as Allstate Ins. Co. v. Lovell, 530 So.2d 1106 (Fla. 3d DCA 1988).